Motion to dismiss appeal on the ground that the record on appeal is incomplete, and in the event said appeal is not dismissed, for leave to dispense with printing respondent’s points and for other relief granted to the extent of requiring the appellant to file the minutes of the omitted hearings with this court on or before January 31, 1961, with notice of argument for the March 1961 Term of this court. The respondent is permitted to dispense with the printing of his respondent’s points on condition that the respondent serves one copy of the typewritten respondent’s points upon the attorney for appellant and files six typewritten copies of respondent’s points with this court on or before February 15, 1961. In all other respects the motion is denied. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ..